DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1,3,7,13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US8689936).
With respect to claim 1 Richter discloses  (see figure 5) an acoustic panel comprising:
A first face sheet having a plurality of openings (see elements 1 and 2);
A core (4) attached to the first face sheet the core comprising a plurality of cells each having cell walls (10); and 
A plurality of noise attenuating features (6) each comprising at least one of the openings acoustically coupled to one of the cells, wherein the openings are disposed away form the cell walls. 
While not expressly disclosing the openings are disposed away from the cell walls for the purpose of suppressing a transmission of acoustic wave sin acoustic communication  with the openings, it would have been obvious to a person having ordinary skill in the art before the time of the effective filing, that this would result from the structure taught.
With respect to claim 3 Richter (see col 2 lines 1-10) further discloses wherein the noise attenuating features comprise Helmholtz resonators.
With respect to claim 7 Richter further discloses a second face sheet (3) or backing structure attached to the core so that the core is sandwiched between the first face sheet and the second face sheet or the backing structure.
With respect to claim 13 Richter further discloses an apparatus comprising”:
A nacelle including the acoustic panel of claim 1 (the panel is taught to be used with jet engines and thus implicitly to be used as part of a nacelle); and an aircraft engine disposed in the nacelle, wherein the acoustic panel suppresses the transmission of the acoustic waves generated in the aircraft engine. 
With respect to claim 15 Righter further discloses an aircraft component comprising the acoustic panel of claim 1 (Righter discloses the use of the panel with a jet engine).
2. Claims 2,8,11-12, 14, and  16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US8689936) as applied to claim 1 above and in further view of Wilson (US20020036115).
With respect to claim 2 Richter discloses the invention as claimed except expressly wherein 100% of the openings are disposed away from the cell walls and do not overlap with or puncture the cell walls.
Wilson (para 0072) discloses the position of the openings away from the cell walls and do not over lap or puncture the cell walls (see also figure 7).
It would haver been obvious to one of ordinary skill in the art before the time of the effective filing to combine the teachings of Wilson to position the holes away from the cell walls so as to optimize the sound reduction by maximizing the amount of sounds absorbed within the resonant chambers rather than the sound being reflected form the top of the cell walls back out of the opening. 
With respect to claim 8 As Richter discloses a back sheet that is contoured and a core that is contoured to complement the contour of the back sheet it is understood that it is manufactured to have such a contour, further Wilson discloses the manufacture of the sheets to have a contour (Wilson paa64). From these teachings one of ordinary skill would understand the back contour to be tailored to contour and fit the second face sheet.
With respect to claims 11 and 12 Wilson further discloses the use of thermo plastics to form the device (see paragraphs 70-110) it would have been an obvious matter to select thermoplastic to form the core and moreover to mold the material in the desired shape  as it a known material and shaping means  for the liner and the use of the same materials for the respective components would ensure proper bonding. 
With respect to claim 14 Wilson discloses the use of the panel in the attenuation of sound from a thrust reverser (para 0058).
With respect to claim 16 Richter as modified by Wilson (see para 0032 of Wilson) further discloses a method of making an acoustic panel comprising:
Attaching a first face sheet to a core including a plurality of cells having cell walls; and 
Perforating the first face sheet with a plurality of perforations after attaching the first face sheet to the core, so as to form a plurality of noise attenuating features each comprising at least one of the perforations acoustically coupled to one of the cells, wherein the perforations are disposed away form the cell walls (see Wilson fig 7 and para 0072) so that the noise attenuating feature suppress a transmission of acoustic waves in acoustic communication with the perforations. 
With respect to claim 17 Richter as modified by Wilson further discloses further comprising attaching a second face sheet or backing sheet structure to the core so that the core is sandwiched between the first face sheet and the second face sheet of the backing structure (see paragraphs 7-100 of Wilson).
With respect to claim 18 Richter as modified further discloses further comprising curing the core, the face sheet and the second face sheet prior to perforating the first face sheet (see Wilson para 91 and para 103). 
With respect to claim 19 as it regards the curing of the whole assembly prior to the drilling process refer to para 103 of Wilson. The bonded assembly implies the whole thing being cured, curing as a single step would reduce the time spent curing the materials and thus reduce costs.
3. Claims 4-6, are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US8689936) as applied to claim 1 above and in further view of Holland (US20210158792).
With respect to claim 4 Richter discloses the invention as claimed except wherein the core comprises a first region having a higher density of the cells and a second region having a lower density of the cells without a joint between the first region and the second region.
Holland (see figure 4c) discloses wherein the density of sound reducing elements (formed by the combination of the cells and the openings) has a first region of high density (140) and a second region of lower density (142) without a joint between the first region and the second region.
It would have been obvious to combine the teachings of Holland to have higher and lower density regions of sound reduction elements so as to best tune the attenuation with the velocity of the flow across the open portions (see Holland para 44).
It would further be obvious to extend this teaching of higher and lower density of sound reduction means to the cells and other elements of Richter so as to reduce the manufacturing costs of the device by forming only the cells that would be active due to the presence of openings in communication there with. 
With respect to claim 5 the teachings of Holland (see regions 1450 and 142) with the device of Richter would provide a core comprising a single monolithic piece (see formation of Richter the core is monolithic) including the higher density in more accurate correspondence with major load paths (see teachings of Holland) as compared to a core assembled from higher density regions o the cells spliced together with lower density regions of the cells.
With respect to claim 6 Richter as modified by Holland further discloses an interfacial region between the first region and the second region wherein the higher density varies in the first region (refer to the various densities taught by Holland in the respective regions, it can be considered the middle portion of Holland can be the interface portion as understood by the claim as drafted) the lower density varies in the second region and a density of the cells in the interfacial region varies from the lower density adjacent the first region to the higher density adjacent the second region. 
4. Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richter (US8689936) as applied to claim 1 above and in further view of Leyko (US20170089238).
With respect to claims 9 and 20 Righter discloses the invention as claimed except expressly the use of additive manufacturing methods. 
Leyko discloses (para 31) the use of additive manufacture to form an acoustic panel.
It would have been obvious to one of ordinary skill in the art to sue such manufacturing means so as to reduce the amount of wasted materials in the formation of the core by forming only the needed structures. 
With respect to claim 10 as it regards the incorporation of the fastener into  the core such that the core has a lower mass than an identical core that is not additively manufactured this would have been an obvious smatter of controlling for the application of materials only where the additional strength was needed in a way that is well understood in the manufacturing process. Such structures as bosses and the like have ben known in the art and are applied to the additive manufacturing processes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alstad (US10783869) discloses a cell structure for use in an acoustical panel; Alexander (US8381872) discloses an acoustic composite; Proscia (US7337875) discloses an acoustic liner; and Saylor (US4084367) discloses an acoustic panel wherein the density of the cavity walls changed in different regions.




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837